Citation Nr: 0022944	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-06 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
stab wound of the right hand, to include ulnar nerve palsy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]




ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought.  
The veteran, who had active service from July 1967 to June 
1971, appealed that decision.

The veteran's claim for an increased evaluation for residuals 
of a stab wound of the right hand, to include ulnar nerve 
palsy, is discussed in the REMAND following the ORDER below.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred by a veteran's active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  However, the threshhold question in any claim for 
benefits is whether the claim is plausible, that is well 
grounded.  A claim for service connection for PTSD is well 
grounded where the veteran submits (1) medical evidence of a 
current disability; (2) lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  38 C.F.R. 
§ 3.304(f); see also Gaines v. West, 11 Vet. App. 353 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

In September 1987, as a result of VA treatment for substance 
abuse, the veteran was provided psychological testing.  He 
reported to the psychologist who completed the report that he 
saw combat during his active service.  He was diagnosed with 
a personality disorder.  In November 1995, the veteran was 
provided a neurological examination to determine the level of 
severity of his service connected residuals of a stab wound.  
The examiner stated that the veteran had no neurological 
deficits, but did have "nervousness and headaches," which 
were probably related to PTSD or other psychiatric diseases.

The veteran submitted a lay statement from a friend with his 
claim for compensation.  His friend stated that his family 
and girlfriend believed that the veteran's psychiatric 
disability was misdiagnosed, and that PTSD was the most 
appropriate diagnosis.  She stated that the veteran had six 
months of pressure during his Air Force service, and that he 
had a heightened autonomic response.  She concluded that the 
veteran was compliant and cooperative with his treatment.

As a result of this claim, the veteran was provided a VA PTSD 
examination in May 1998.  The veteran related that during his 
service in Guam he assembled bombs, that another airman 
stabbed him during his Air Force service, and that another 
airman overdosed on tequila and medication.  The veteran also 
related that he was scheduled to fly from Guam to Hawaii, but 
was bumped at the last moment.  He later found out that the 
airplane crashed on Wake Island.  The veteran also related 
other stressors, including rescuing others from burning 
airplane crashes.  The veteran related current psychiatric 
symptomatology included nervousness, depression and 
nightmares.  PTSD was a provisional Axis I diagnosis, along 
with several other diagnoses, including alcohol dependence in 
sustained remission, but the examiner stated that the veteran 
did not exhibit full symptomatology for a PTSD diagnosis.  He 
recommended that the veteran receive supportive therapy.  

In an August 1998 VA treatment record, a VA psychiatrist 
stated that the veteran suffered from chronic depression and 
an anxiety disorder; no comment as to the presence of PTSD is 
contained in that record.  A December 1998 VA treatment 
record noted that the veteran was referred to the PTSD 
counselor in connection with his claim for VA benefits.  A 
February 1999 VA treatment record, drafted by the 
readjustment counseling therapist at the Poplar Bluff VA 
Medical Center, related that the veteran did not relate 
information that would substantiate a PTSD diagnosis.  
Indeed, the counselor stated that the veteran even became 
highly emotional when informed of this, explaining that he 
had attempted to obtain VA benefits for several years.  The 
same counselor repeated this assessment in March 1999.  A VA 
psychiatrist diagnosed the veteran with major depression with 
psychotic features and a sleep disorder with hypnagogic 
hallucinations in May 1999.

The veteran did not provide testimony as to this disability 
at the time of his March 1999 hearing.

In light of the above, the Board must find that the veteran's 
claim for PTSD is not plausible, and must be denied as not 
well grounded.  Towards this end, the record does not reflect 
that the veteran has been diagnosed with PTSD.  In making 
this finding, the Board acknowledges that the examiner who 
conducted the November 1995 neurological examination stated 
that the veteran had a psychiatric disorder, he did not 
specifically find that the veteran had PTSD.  Rather, a 
reading of the resulting report indicates that the veteran 
had complaints related to a psychiatric disorder, which could 
have been PTSD or another psychiatric disorder.  The Board 
finds as a factual matter that this is not a diagnosis of 
PTSD.

In a like manner, the Board finds that the provisional 
diagnosis of PTSD contained in the May 1998 VA PTSD 
examination is not sufficient to well ground this claim.  
Notably, that examiner stated that the veteran may have been 
suffering from PTSD, but he stated that the veteran did not 
present the complete symptomatology required for the 
diagnosis.  Further VA treatment records similarly discount a 
diagnosis of PTSD.  Other psychiatric diagnoses, including 
depression, have been noted.  Finally, the lay statement from 
the veteran's friend, submitted with his claim, is not 
sufficient to render this claim well grounded.  There is no 
evidence associated with that statement that would reflect 
that the veteran's friend is a medical professional, and 
thus, she is not competent to provide a medical opinion, such 
as a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  In the absence of evidence of a claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

As the veteran has not presented evidence that he currently 
has a PTSD diagnosis, a claim for such is not plausible, and 
must be denied as not well grounded.  See 38 C.F.R. 
§ 3.304(f); Cohen, supra.  In denying the claim as not well 
grounded, the Board would note that VA has no duty to assist 
in the absence of a well-grounded claim.  This would include 
development to confirm the occurrence of the veteran's 
related stressors.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Finally, there is no further duty on the part of 
VA to inform the veteran of the evidence necessary to 
complete his application for the benefits sought.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997).


ORDER

Service connection for post-traumatic stress disorder is 
denied.




REMAND

The veteran has not been provided a VA examination during the 
course of his claim for an increased evaluation, although the 
Board does acknowledge that his right hand was examined in 
April 1997.  At his hearing before an RO hearing officer in 
March 1999, the veteran testified that his right hand had 
become more painful over the past few years.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a mere allegation that a service-connected disability 
has increased in severity is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The VA has a duty to assist a veteran in prosecuting a well 
grounded claim.  As the VA has not had the opportunity to 
examine the veteran's right hand, this claim is REMANDED to 
the RO for the following action:

1.  The veteran should be afforded a VA 
examination by an appropriate examiner to 
ascertain the severity and manifestations 
of the veteran's residuals of a stab 
wound of the right hand.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished, but should include X-
rays and range of motion studies.  As 
service connection for nerve involvement 
has been granted, nerve conduction 
studies are also requested, along with a 
report that explains the results.  
Specific findings as to pain on 
manipulation and use, or a lack thereof, 
is requested.  The examiner is also 
requested to comment on the presence or 
absence of atrophy or other evidence of 
pain on use.  The complete rationale for 
each opinion expressed should be set 
forth.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), the 
claims files must be made available to 
the examiner for review in connection 
with the examination.

2.  The RO should then readjudicate the 
claim for an increased evaluation on the 
basis of all the evidence of record, 
taking into consideration whether there 
is evidence of functional loss due to 
pain, applying the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  If any benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 



